BARNARD, P. J.
The respondent has moved to dismiss this appeal and has filed a certificate of the county clerk from which it appears that notice of appeal was filed on July 1, 1935; that no request for the preparation of a transcript has been filed; that no proposed bill of exceptions has been filed; that no additional time for the preparation of a record has been allowed; that no proceedings for the preparation of a record are pending in .the trial court; and that the time within which a record might be prepared under either method has expired. No appearance was made in opposition to the motion and the same should be granted. (Staffey v. Standard Stations, Inc., 131 Cal. App. 202 [20 Pac. (2d) 971].)
The appeal is dismissed.
Marks, J., and Jennings, J., concurred.